1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11   JULIE HARPER,                            Case No.: 18cv01888-GPC-MDD
12                              Petitioner,
13   v.                                       REPORT AND
14                                            RECOMMENDATION OF UNITED
     MOLLY HILL, et al.,
                                              STATES MAGISTRATE JUDGE
15                             Respondent.    RE: PETTITION FOR WRIT OF
16                                            HABEAS CORPUS

17                                            [ECF Nos. 1, 2]
18
19        This Report and Recommendation is submitted to United States

20   District Judge Gonzalo P. Curiel pursuant to 28 U.S.C. § 636(b)(1) and Local

21   Civil Rule 72.1(c) of the United States District Court for the Southern

22   District of California.

23        After reviewing the operative Petition for Writ of Habeas Corpus (ECF

24   No. 1), Memorandum of Points and Authorities in Support of the Petition for

25   Writ of Habeas Corpus (ECF No. 2), Respondent’s Answer and Memorandum

26   of Points and Authorities in support thereof (“Answer”) (ECF No. 7-1),

27   Petitioner’s Traverse (ECF No. 9-1), and pertinent state court lodgments, the
                                              1
                                                                    18cv01888-GPC-MDD
1    Court RECOMMENDS the Petition be DENIED for the reasons stated below.
2                          I. PROCEDURAL HISTORY
3    A.    Federal Proceedings
4          On August 15, 2018, Julie Harper (“Petitioner”), a state prisoner
5    represented by her attorney, filed the Memorandum of Points and Authorities
6    in Support of the Petition for Writ of Habeas Corpus. (ECF No. 2). Petitioner
7    sets forth three claims: (1) improper denial of Batson motions; (2) improper
8    jury instruction; and (3) ineffective assistance of counsel. (ECF No. 2). On
9    November 20, 2018, Respondent Answered. (ECF No. 7-1). On December 31,
10   2018, Petitioner filed a Traverse. (ECF No. 9-1).
11   B.    State Proceedings
12         On October 8, 2015, the jury found Petitioner guilty of second degree
13   murder pursuant to Cal. Penal Code § 187(a) (“Penal Code”). (ECF No. 8-2 at
14   197).1 More specifically, the jury found that she personally and intentionally
15   used and discharged a firearm, within the meaning of Penal Code §§
16   12022.53(d) and 12022.5(a). (Id.). On January 15, 2016, the court sentenced
17   Petitioner to state prison for 40 years to life, including 15 years to life for
18   second degree murder and 25 years to life for personally discharging a
19   firearm causing death. (ECF No. 8-3 at 31-32).
20         On January 15, 2016, Petitioner filed an appeal in the California
21   Fourth District Court of Appeal raising the same three claims raised in this
22   Petition as well as two other claims. (ECF No. 1 at 13-14). The two other
23   claims asserted that: (1) the trial court erred by failing to instruct the jury
24   that voluntary manslaughter can be based on imperfect self-defense because
25
26
     1Page numbers for docketed materials cited in this Report and Recommendation refer to
27   those imprinted by the court’s electronic case filing system.
                                                2
                                                                          18cv01888-GPC-MDD
1    the Petitioner used excessive force; and (2) the trial court improperly
2    qualified the prosecution’s expert on domestic partner abuse. (ECF No. 1 at
3    14-15). On January 5, 2018, the appellate court rejected Petitioner’s
4    contentions and affirmed the judgment, but remanded the matter to the trial
5    court to conduct a new sentencing hearing. (ECF No. 1 at 15).
6         Then, Petitioner filed a petition in the California Supreme Court for
7    review of the same three claims raised here. (ECF No. 2 at 9). On April 18,
8    2018, the California Supreme Court denied the petition without providing
9    any reasoning or citations. (ECF No. 1 at 56).
10                        II. STATEMENT OF FACTS
11     “[A] determination of a factual issue made by a State court shall be
12   presumed to be correct.” 28 U.S.C. § 2254(e)(1). Petitioner has the “burden
13   of rebutting the presumption of correctness by clear and convincing
14   evidence.” Id.; see Jeffries v. Wood, 114 F.3d 1484, 1499 (9th Cir. 1997)
15   (overruled on other grounds by Lindh v. Murphy, 521 U.S. 320 (1997) (stating
16   that federal courts are required to “give great deference to the state court’s
17   factual findings.”)). “Where there has been one reasoned state judgment
18   rejecting a federal claim, later unexplained orders upholding that judgment
19   or rejecting the same claim rest upon the same ground.” Ylst v. Nunnemaker,
20   501 U.S. 797, 803-06 (1991). Federal courts review the last reasoned decision
21   from the state courts. Id. at 805-06. Accordingly, the following facts are
22   taken from the appellate court’s opinion:
23                               The Prosecution’s Case
24              On the morning of Tuesday, August 7, 2012, Jason and
          [Petitioner] argued in the master bedroom of their Carlsbad home
25        while their three children, ages nine, seven and one, watched
26        television downstairs. At that time, [Petitioner] and Jason had
          been married for close to 11 years. The couple’s relationship had
27        deteriorated significantly in the years leading up to that day and
                                             3
                                                                     18cv01888-GPC-MDD
1    had become exceptionally tense in the days immediately
2    preceding. Jason had recently discovered [Petitioner] had taken
     $9,000 in credit card advances in his name without his knowledge.
3    The argument that morning ended with [Petitioner] shooting and
4    killing Jason with a gun she had hidden under her pillow. After
     the gun went off sometime before 9:00 a.m., the Harpers’ older two
5    children went upstairs to see what had happened. [Petitioner]
6    opened the bedroom door slightly and told her nine-year-old son
     that Jason had fallen off a chair. [Petitioner] did not let the
7    children into the room, instead telling them to go back downstairs.
8          [Petitioner] then told the children to get ready and took
     them to a nearby coffee shop they frequented. After getting coffee
9    and pastries, [Petitioner] drove to a neighbor’s home and asked if
10   she could leave the children for a playdate. The neighbor was
     busy and said she could not watch them. [Petitioner] also called
11   her younger sister, Amy Killpack, around the same time to see if
12   she could watch the children. Killpack told [Petitioner] she was
     busy until the afternoon, but could watch them after 1:00 p.m.
13   [Petitioner] then dropped off her two older children at a play gym
14   where they had been in the past.
           Jason’s parents, Homer and Lina, resided in Glendale and
15   had recently purchased a home in Carlsbad. The weekend before
16   Jason’s death, his parents were in Carlsbad doing repairs on their
     new home. Jason, [Petitioner] and the three children had been at
17   the house for dinner the evening before the shooting. The
18   morning of Jason’s death, Homer and Lina expected Jason to come
     over with the children. When Lina had not heard from Jason by
19   9:30 a.m., she called his phone and left a message asking if he still
20   needed their help with the kids and if he was okay. At 11:46 a.m.,
     Jason’s brother, Brian, who was also visiting and staying at
21   Homer and Lina’s house, received a text message from Jason’s
22   phone to “tell mom running errands…see her Friday.” Brian
     relayed the message to his parents, and Lina and Homer,
23   assuming everything was fine, drove home to Glendale.
24         Around noon, [Petitioner] returned to her house. She
     entered the gated community where the house was located
25   through the guest entrance that was controlled by a keypad,
26   rather than use her remote control for the resident entrance. At
     noon, a neighbor saw [Petitioner] “frantically putting things
27   inside” her minivan while it was parked in the driveway of her
                                       4
                                                               18cv01888-GPC-MDD
1    home. Around 1:00 p.m., [Petitioner] arrived at Killpack’s house
2    in University City with the three children. [Petitioner] left by
     herself, telling Killpack she needed to run an errand.
3          Around 3:00 p.m., [Petitioner] arrived at her father’s real
4    estate office near downtown San Diego. [Petitioner] told her
     father, John Cihak, that Jason was dead and that she had killed
5    Jason in self-defense. Cihak called his personal attorney and told
6    the attorney that he needed to get in touch with criminal defense
     attorney Paul Pfingst. Cihak’s attorney called Pfingst and set up
7    a meeting for 5:30 p.m. [Petitioner] remained with Cihak until
8    the two drove to Pfingst’s office separately. [Petitioner] met with
     Pfingst and then she and Cihak drove back to Cihak’s office for
9    Cihak to get a check for Pfingst’s retainer.
10         Thereafter, [Petitioner] and Cihak picked up the children
     from Killpack’s house and returned to Pfingst’s office where
11   Pfingst’s investigator interviewed the two older children.
12   [Petitioner], Cihak and the children then went to Cihak’s house
     and the children went to bed. Around 11:00 p.m., Pfingst called
13   the Carlsbad Police Department and asked them to check on the
14   welfare of Jason at the Harpers’ home. Officers searched the
     house and discovered Jason’s body in the master bedroom. The
15   medical examiner determined Jason was killed by a single
16   gunshot that entered the back left side of his torso and went
     through his heart.
17         The following afternoon, the police arrived at Cihak’s house
18   and arrested [Petitioner]. [Petitioner] had no injuries on her body
     at the time she was taken into custody. Cihak took the children to
19   Rady Children’s Hospital and they were taken into protective
20   custody. Police searched Cihak’s home twice after [Petitioner’s]
     arrest. The second time they discovered a backpack in the attic of
21   Cihak’s garage containing jewelry, credit cards, checks, a handgun
22   and passports for [Petitioner] and the two older children. In
     addition, Cihak testified that before the police found the backpack
23   he had removed over $30,000 in cash and given it to Pfingst at
24   Pfingst’s direction.
           The prosecution put on several relatives and friends of the
25   Harpers who testified that they never saw any sign of physical
26   abuse or unexplained injuries on [Petitioner’s] body, and that
     [Petitioner] never reported any abuse or acted afraid of Jason.
27   The Harpers’ two older children both testified that they had never
                                      5
                                                             18cv01888-GPC-MDD
1    seen Jason hit [Petitioner], but that they had seen [Petitioner]
2    strike Jason. The children did testify that their parents argued
     and that during arguments Jason used explicit language.
3    Killpack testified that the month before Jason’s death, [Petitioner]
4    told her that Jason was physically abusing her, specifically that
     Jason had grabbed and twisted [Petitioner’s] wrists and that it
5    was extremely painful because of [Petitioner’s] arthritic condition.
6    [Petitioner] never told Killpack that she had been raped and
     Killpack never saw any physical injury on [Petitioner]. Cihak
7    testified that at one point [Petitioner] told him she needed
8    protection from Jason and that things were bad between them,
     but that [Petitioner] did not explain in any further detail.
9
10                           The Defense Case
           [Petitioner] took the stand in her own defense. She
11   portrayed Jason as an abusive and controlling husband. She told
12   the jury that his abusive behavior had begun in 2009. She stated
     that at that time, Jason would yell and scream at her in front of
13   their children, criticize her weight and call her derogatory, explicit
14   names. She also testified that she was suffering from severe pain
     from multiple, diagnosed inflammatory conditions related to
15   rheumatoid arthritis, and that Jason was unsympathetic to her
16   physical limitations. She alleged that over the years, Jason, a
     high school math teacher, had taken thousands of dollars from the
17   couples’ joint banking accounts and transferred it to accounts in
18   his name only without her consent. She also testified that
     beginning in 2009 or 2010 Jason allowed her only $200 a month
19   for all of her personal expenses and their children’s expenses.
20         [Petitioner] told the jury that Jason raped her for the first
     time in January 2010 after Jason became upset about [Petitioner]
21   spending money on the children and on her medical care.
22   [Petitioner] testified that from that incident to Jason’s death, he
     raped her approximately 30 times. [Petitioner] stated she kept a
23   day planner in which she made notations of when she and Jason
24   had sex and testified that some of the entries for sex were actually
     a code to herself to document rape. [Petitioner] also testified that
25   she sent some of the planner entries to her former fiancé during
26   this time frame.
           On November 4, 2011, after an argument in front of the
27   children that [Petitioner] described as particularly angry, the
                                       6
                                                                18cv01888-GPC-MDD
1    Harpers’ oldest child called the police. The police came to the
2    house and Jason left for a few hours to cool down. No charges
     were pressed. [Petitioner] described the incident as a turning
3    point in her marriage, and testified that after that day both she
4    and Jason separately consulted attorneys about divorce.
     [Petitioner] described continued strife between them, but also
5    explained that she attempted to reconcile the relationship in the
6    spring of 2012. When [Petitioner’s] attorney asked her why she
     stayed in the marriage despite what [Petitioner] described as
7    almost constant abuse, she stated she had difficulty leaving
8    because of her Catholic faith and her desire to keep the family
     together for the children. Because of her significant medical
9    expenses, she also feared losing her health insurance.
10          On August 2, 2012, [Petitioner] filed for divorce. She
     testified that she did not report the abuse and rape she allegedly
11   suffered because she feared Jason would lose his teaching job,
12   which was the family’s only source of regular income. [Petitioner]
     testified that the day after filing for divorce, she took a gun she
13   kept in a safe in the house and hid it under her pillow. She stated
14   she was afraid Jason would react violently to being served with
     the divorce papers. The month before, [Petitioner] had packed
15   what she described as a “getaway bag” (the backpack later found
16   by San Diego police in her father’s house) in case she felt she could
     not safely stay in the family’s home.
17          [Petitioner] testified that on the evening before Jason’s
18   death, after the couple had put the kids to bed, they argued about
     their marriage and finances. [Petitioner] stated that she was
19   awoken the next morning by Jason throwing things on top of her
20   and screaming about finding his computer, which [Petitioner] had
     moved. According to [Petitioner], Jason then angrily left the
21   house and returned shortly after. When he returned, [Petitioner]
22   admitted she had hidden Jason’s computer under the bed and
     then told Jason she had filed for divorce. [Petitioner] testified
23   Jason became “livid” and started shaking her and ripping off her
24   clothes. [Petitioner] said she believed Jason was going to rape her
     and grabbed her gun from under her pillow and pointed it at him.
25   [Petitioner] testified Jason then yelled “I’m going to kill you, you
26   fucking bitch” and came after her. [Petitioner] told the jury the
     gun went off accidently and she ran into the bathroom to hide.
27
                                       7
                                                               18cv01888-GPC-MDD
1          [Petitioner] saw that Jason was on the ground, and
2    eventually went to check on him. She realized he was dead and
     covered him with a blanket. When the older children knocked on
3    the bedroom door, she told them Jason had fallen off a chair.
4    [Petitioner’s] testimony of the rest of the day corroborated the
     testimony of the prosecution’s witnesses. She testified that after
5    her meeting with Pfingst she buried the gun she used to shoot
6    Jason near her father’s office. She said when she was released
     from custody, she went to find the gun and it was no longer there.
7    On cross-examination, the prosecutor questioned [Petitioner]
8    about the nature of her relationship with her former fiancé whom
     she had sent her planner entries to and whom she had kept in
9    contact with throughout her marriage. [Petitioner] admitted that
10   17 days after she was taken into custody, she wrote to her ex-
     fiancé from jail and referred to him as the love of her life.
11         [Petitioner’s] defense team also presented the testimony of
12   two experts, a forensic criminologist who testified about accidental
     discharge of firearms in stressful situations and a psychologist
13   specializing in intimate partner abuse. The psychologist, Dr.
14   Mindy Mechanic, testified about the difficulty women who are
     being abused by their husbands face in leaving the relationship.
15   Dr. Mechanic also testified about the stigma attached to telling
16   other people about abuse that is occurring in a romantic
     relationship. Dr. Mechanic opined that [Petitioner] was abused by
17   Jason, and that her behavior was consistent with that shown in
18   research concerning victims of domestic violence.

19                     The Prosecution’s Rebuttal
20         The prosecution offered the testimony of Dr. Daniel Martell,
     a forensic psychologist, to rebut Dr. Mechanic’s testimony. Dr.
21   Martell testified he had received training on domestic violence and
22   had worked on over 1,000 cases that involved domestic violence in
     some respect. After the court qualified Dr. Martell as an expert on
23   domestic abuse over the defense’s objection, he gave his opinion
24   that [Petitioner’s] documentation of her behavior in her journal,
     which reflected a desire for more intimacy and sex with Jason,
25   was the opposite of the behavior expected for someone who is
26   being violently raped. He also noted that after [Petitioner] alleged
     the abuse began, she did things to antagonize Jason, a behavior
27
                                      8
                                                              18cv01888-GPC-MDD
1         contrary to that expected from a domestic violence victim who
2         would want to avoid further abuse.

3                              Verdict and Sentence
4         After the conclusion of the trial, the jury found [Petitioner] guilty
          of second degree murder. The jury also found true the allegations
5         that she personally and intentionally discharged a firearm that
6         caused death within the meaning of section 12022.53, subdivision
          (d) and that she personally used a firearm within the meaning of
7         section 12022.5, subdivision (a). The trial court sentenced
8         [Petitioner] to 40 years to life, consisting of 15 years to life for
          murder and 25 years to life for the more serious firearm
9         allegation.
10
11                        III. STANDARD OF REVIEW

12     “The statutory authority of federal courts to issue habeas corpus relief for

13   persons in state custody is provided by 28 U.S.C. § 2254, as amended by the

14   Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA).”

15   Harrington v. Richter, 562 U.S. 86, 97 (2011). Under § 2254(d), federal

16   habeas relief for a claim adjudicated on the merits in state court is granted if

17   the state court adjudication of the claim either: “(1) resulted in a decision that

18   was contrary to, or involved an unreasonable application of, clearly

19   established Federal law, as determined by the Supreme Court of the United

20   States; or (2) resulted in a decision that was based on an unreasonable

21   determination of the facts in light of the evidence presented in the State court

22   proceeding.” 28 U.S.C. § 2254(d). “The petitioner carries the burden of

23   proof.” Cullen v. Pinholster, 563 U.S. 170, 181 (2011).

24     In other words, “if the state court denies the claim on the merits, the claim

25   is barred in federal court unless one of the exceptions to § 2254(d) set out in

26   §§ 2544(d)(1) and (2) applies.” Richter, 562 U.S. at 103. “This is a ‘difficult to

27   meet’ and ‘highly deferential standard for evaluating state-court rulings,
                                             9
                                                                      18cv01888-GPC-MDD
1    which demands that state-court decisions be given the benefit of the doubt[.]’”
2    Pinholster, 563 U.S. at 181; White v. Woodall, 134 S.Ct. 1697, 1702 (2014).
3       The state court’s decision is “contrary to” clearly established federal law if
4    it either “‘applies a rule that contradicts the governing law set forth in
5    [Supreme Court] cases’ or ‘confronts a set of facts that are materially
6    indistinguishable from a decision of [the] Court and nevertheless arrives at a
7    result different from [Supreme Court] precedent.’” Holley v. Yarborough, 568
8    F.3d 1091, 1098 (9th Cir. 2009) (quoting Williams v. Taylor, 529 U.S. 362,
9    405-06 (O’Connor, J., concurring)).
10      The state court’s decision is “an unreasonable application” of clearly
11   established federal law “if ‘the state court identifies the correct governing
12   legal principle’ but applies the principle unreasonably to the prisoner’s
13   factual situation.” Holley, 568 F.3d at 1098 (quoting Williams, 529 U.S. at
14   413). “The ‘unreasonable application’ clause requires the state decision to be
15   more than incorrect or erroneous. The state court’s application of clearly
16   established law must be objectively unreasonable.” Lockyer v. Andrade, 538
17   U.S. 63, 75 (2003). Relief under § 2254(d)(1)’s “unreasonable-application
18   clause” is available “if, and only if, it is so obvious that a clearly established
19   rule applies to a given set of facts that there could be no ‘fairminded
20   disagreement’ on the question.” Woodall, 134 S.Ct. at 1706-07 (quoting
21   Richter, 562 U.S. at 103).
22      “‘[C]learly established Federal law’ for purposes of § 2254(d)(1) includes
23   only ‘the holdings, as opposed to the dicta, of [the Supreme] Court’s
24   decisions.’” Woodall, 134 S.Ct. at 1702 (quoting Howes v. Fields, 565 U.S.
25   499, 505 (2012)). “In other words, ‘clearly established Federal law’ under §
26   2254(d)(1) is the governing legal principle or principles set forth by the
27   Supreme Court at the time the state court renders its decision.” Lockyer, 538
                                              10
                                                                        18cv01888-GPC-MDD
1    U.S. at 71-72. “Circuit precedent may not serve to create established federal
2    law on an issue the Supreme Court has not yet addressed.” Holley, 568 F.3d
3    at 1097. As such, “[i]f there is no Supreme Court precedent that controls a
4    legal issue raised by a petitioner in state court, the state court’s decision
5    cannot be contrary to, or an unreasonable application of, clearly-established
6    federal law.” Stevenson v. Lewis, 384 F.3d 1069, 1071 (9th Cir. 2004).
7         Federal courts review the last reasoned decision from the state courts. See
8    Ylst v. Nunnemaker, 501 U.S. 797, 804-06 (1991); Hibbler v. Benedetti, 693
9    F.3d 1140, 1146 (9th Cir. 2012). In deciding a state prisoner’s habeas
10   petition, a federal court is not called upon to decide whether it agrees with
11   the state court’s determination; rather, the court applies an extraordinarily
12   deferential review, inquiring only whether the state court’s decision was
13   objectively unreasonable. See Yarborough v. Gentry, 540 U.S. 1, 6 (2003);
14   Medina v. Hornung, 386 F.3d 872, 877 (9th Cir. 2004).
15                                    DISCUSSION
16   A.     Claim One: Improper Denial of Batson Motions
17          Petitioner contends that the trial court improperly denied her Batson
18   motions and the appellate court improperly upheld the trial court’s rulings.
19   (ECF No. 9-1 at 1). Petitioner’s Batson motions alleged that the prosecutor
20   exercised gender-based peremptory challenges against four male jurors.
21   (ECF No. 9-1 at 1).
22          1. State Court Opinion
23          Petitioner raised claim one in her petition for review to the state
24   appellate and supreme courts. (ECF No. 2 at 9). The appellate court denied
25   Petitioner’s claim on the merits and the California Supreme Court denied the
26   petition without comment or citation to authority. (ECF No. 1 at 33, 56).
27   Accordingly, this Court must “look through” to the state appellate court’s
                                             11
                                                                       18cv01888-GPC-MDD
1    opinion denying the claim as a basis for authority. Ylst. 501 U.S. at 805-06.
2    That court wrote:
3                                         I
4                              Batson/Wheeler Motion
             [Petitioner] first contends that the prosecutor improperly
5         removed men from the jury because women were more likely to
6         favor the prosecution’s theory of the case. She asserts that four of
          the prosecutor’s challenges to male jurors were motivated by this
7         discriminatory purpose. The Attorney General responds that the
8         prosecutor offered gender-neutral justifications for its
          [peremptory] challenges each time [Petitioner’s] attorney asserted
9         a prima facie case of discriminatory purpose, and substantial
10        evidence supports the trial court’s conclusion that the prosecutor’s
          challenges were not biased.
11
12        A. Relevant Background
             During voir dire, the prosecutor exercised his first three
13        [peremptory] challenges against men. The defense then used a
14        [peremptory] challenge to excuse a woman, and the prosecutor
          used its fourth [peremptory] challenge to excuse another man.
15        [Petitioner’s] counsel then made its first motion under Batson and
16        Wheeler, asserting the prosecution was systematically excusing
          jurors on the basis of their gender because posttrial questioning of
17        the jury in [Petitioner’s] earlier trial revealed male jurors were
18        more likely to view [Petitioner’s] actions as self-defense. In
          response, the court noted that the jury as currently constituted
19        had seven women and five men and that it did not find there had
20        been a systematic exclusion of men. The court stated it would not
          require the prosecution to present its reasons for excluding male
21        jurors, but at the prosecutor’s request allowed him to provide his
22        rationale for the exclusion of each male juror.
             The prosecutor explained he dismissed the first male juror,
23        J.L., because he had been late and was young and had little life
24        experience. The prosecutor explained he had dismissed the second
          male juror, J.Z., because he had quarreled with the prosecutor on
25        the concept of circumstantial evidence. As to the third male juror,
26        E.A., the prosecutor stated the man had been late, had a brother
          in prison, and as a TSA screener was not accustomed to decision
27        making in his job. The prosecutor explained that he dismissed the
                                           12
                                                                    18cv01888-GPC-MDD
1    fourth male juror, S.E., because he was a professor of psychology
2    and might not accept the testimony of the expert witnesses.
         When voir dire resumed, the defense exercised its third
3    [peremptory] challenge on a woman, the prosecutor exercised his
4    fifth challenge on a woman, and the defense exercised its fourth
     challenge on a woman. The prosecution then exercised its sixth
5    challenge to excuse another man, W.B., and the defense renewed
6    its Batson/Wheeler motion. The court noted the current
     composition of the jury, four men and eight women, and that the
7    defense had excused three women, then stated it found the
8    defense had established a prima facie case of systematic exclusion
     of men based on their gender. The court indicated the prosecutor
9    had justified its exclusion of the first four men, then asked for the
10   justification for W.B. The prosecutor explained that W.B. was a
     “larger individual” that appeared to show signs of alcoholism or
11   drug use, was disheveled in his appearance and sweating
12   profusely, had rotting teeth, and also had worn the same pants for
     several days in a row. The prosecutor also stated that W.B. would
13   not be favorable to the prosecution because he was a retired letter
14   carrier.
         The court accepted the prosecutor’s justification for J.L., J.Z.,
15   E.A. and S.E. as gender-neutral, but challenged several of the
16   prosecutor’s justifications for excusing W.B. The court stated it
     was extremely hot in the courtroom and many of the people were
17   sweating and wearing casual clothes because of the time of year.
18   The court did not notice W.B. had rotting teeth or see signs of
     alcohol or drug abuse. The court concluded, however, that the
19   prosecution’s nongender related justifications were sufficient to
20   show it was not systematically excluding jurors on the basis of
     gender.
21       The trial court then stated its understanding that there were
22   “five people who voted not guilty” at the prior trial and “all were
     men.” The prosecutor objected to the defense’s characterization of
23   the vote at the earlier trial, and stated it was not clear from his
24   communications with the prior jury that men had generally
     favored the defense more than woman, and that it had been
25   difficult to determine what the final vote had been. [Petitioner’s]
26   attorney then argued vehemently that it was clear that men on
     the prior jury had sided with the defense and that the district
27   attorney’s strategy was to put as few men on the jury as possible.
                                      13
                                                               18cv01888-GPC-MDD
1    The court repeated its ruling that it was denying the defense
2    motion, but stated it would continue to monitor the issue.
        Jury selection resumed and the defense excused its fifth female
3    juror and the prosecution used its seventh challenge to excuse
4    another man, M.S. The defense again renewed its motion and the
     court again found a prima facie showing that the prosecution was
5    systematically excusing men from the jury, and required the
6    prosecutor to justify his exclusion of M.S. The prosecutor stated
     that while at first he wanted M.S.to remain on the jury, once M.S.,
7    without any prompting, “quarreled “with defense counsel “about
8    the language of the presumption of innocence, “he became
     concerned about M.S. “being so technical.” The court noted that
9    the quarrel with defense counsel seemed to favor the prosecution,
10   and that it had asked M.S. a follow-up question because it
     anticipated the defense might challenge the juror for cause. The
11   prosecutor responded that because the crimes at issue were
12   complicated and potentially involved jury instructions for second
     degree murder, implied and express malice, and voluntary and
13   involuntary manslaughter, he did not “want a juror on there who
14   is going to quarrel with every single definition.”
        After argument by [Petitioner’s] defense counsel, the court
15   denied the motion. However, the court noted that it would not
16   characterize M.S.’s interaction with the defense counsel as a
     quarrel, but rather a discussion about the law. The court stated
17   that there were “justifiable reasons to excuse some of the other”
18   men, but that it was “finding the justifications to be less
     compelling” as the process continued and that “the ice is about as
19   thin as it can get right now.” The court then noted its difficulty
20   with the decision, that it believed the decision was “a close call,”
     and that it thought “a reviewing court [might] disagree with [its]
21   ruling...” The defense then exercised its sixth challenge against a
22   female juror. No further challenges were made and the trial court
     empaneled the jury.
23
24   B. Legal Standard
        Under Wheeler, “‘the use of peremptory challenges by a
25   prosecutor to strike prospective jurors on the basis of group
26   membership violates the right of a criminal defendant to trial by a
     jury drawn from a representative cross-section of the community
27   under article I, section 16, of the California Constitution.’” (People
                                       14
                                                                18cv01888-GPC-MDD
1    v. Catlin (2001) 26 Cal.4th 81, 116.) As held by the United States
2    Supreme Court in Batson, this practice also violates “‘the
     defendant’s right to equal protection of the laws under the
3    Fourteenth Amendment to the United States Constitution.’”
4    (Ibid.) “Whether a Wheeler or a Batson claim . . . is raised, ‘the
     defendant need not be a member of the group in question in order
5    to complain.’” (Id. at pp. 116-117.)
6         In ruling on a motion challenging the exercise of peremptory
     strikes as improperly biased, “the trial court follows a three-step
7    procedure. ‘First, the [challenging party] must make out a prima
8    facie case “by showing that the totality of the relevant facts gives
     rise to an inference of discriminatory purpose.” [Citation.]
9    Second, once the defendant has made out a prima facie case, the
10   “burden shifts to the [other party] to explain adequately the . . .
     exclusion” by offering permissible [gender]-neutral justifications
11   for the strikes. [Citations.] Third, “[i]f a [gender]-neutral
12   explanation is tendered, the trial court must then decide . . .
     whether the opponent of the strike has proved purposeful . . .
13   discrimination.” [Citation.]’ [Citation.]” (People v. Clark (2011) 52
14   Cal.4th 856, 904.) A prima facie case is established “by producing
     evidence sufficient to permit the trial judge to draw an inference
15   that discrimination has occurred.” (Johnson v. California (2005)
16   545 U.S. 162, 170.) “The ultimate burden of persuasion regarding
     [discriminatory] motivation rests with, and never shifts from, the
17   [defendant].” (People v. Lenix (2008) 44 Cal.4th 602, 612-613
18   (Lenix).)
          “We review the trial court’s ruling on the question of purposeful
19   . . . discrimination for substantial evidence. [Citation.].” (People
20   v. Avila (2006) 38 Cal.4th 491, 541 (Avila).) A litigant’s
     justification for a peremptory challenge need not rise to the level
21   of a challenge for cause, and even a trivial reason or hunch, if
22   genuine and neutral, will suffice. (Lenix, supra, 44 Cal.4th at p.
     613.) “It is presumed that [counsel] uses peremptory challenges in
23   a constitutional manner, and we give deference to the court’s
24   ability to distinguish ‘bona fide reasons from sham excuses.’
     [Citation.] As long as the court makes ‘a sincere and reasoned
25   effort to evaluate the nondiscriminatory justifications offered, its
26   conclusions are entitled to deference on appeal.’ [Citation.]
     (Avila, at p. 541.)
27
                                       15
                                                                18cv01888-GPC-MDD
1    C. Analysis
2       [Petitioner] challenges the denial of the motion with respect to
     four of the prospective male jurors: M.S., W.B., S.E. and J.Z.
3    [Petitioner] asserts the trial court properly rejected several of the
4    prosecutor’s stated reasons for dismissing M.S. and argues that
     insufficient evidence supports the prosecutor’s remaining
5    rationales. As discussed, the prosecution’s justification for
6    excusing M.S. was that he had been antagonistic with
     [Petitioner’s] attorney during voir dire and without any prompting
7    had questioned the presumption of innocence. This led the
8    prosecutor to think that M.S., an engineer by training, might
     derail deliberations by taking an overly technical view of the
9    complicated legal questions the jury would be expected to tackle at
10   the end of the trial. On appeal, the Attorney General expands on
     this argument, also asserting that because M.S. described himself
11   as a fence sitter he might have also remained “overly neutral” and
12   unwilling to take a position.
        “A tendency toward equivocation is seldom the first quality
13   sought in a prospective juror by the party bearing the burden of
14   proof.” (People v. Lancaster (2007) 41 Cal.4th 50, 76.) As the
     prosecutor stated during jury selection, the crimes at issue were
15   complicated and involved jury instructions for second degree
16   murder, implied and direct malice, and voluntary and involuntary
     manslaughter. We agree with the trial court that the
17   prosecution’s desire not to have a juror “who is going to quarrel
18   with every single definition” was a gender-neutral rationale for
     excusing M.S., and the statements made by M.S. during voir dire
19   supported the trial court’s determination on this point.
20      [Petitioner] next challenges the prosecution’s dismissal of W.B.
     from the jury. W.B. had delivered mail in Palm Desert for 30 years
21   before retiring in San Diego County. The prosecutor’s stated
22   reasoning for excusing W.B. was that he was overweight and had
     a slovenly appearance, and also showed signs of having a
23   substance abuse problem. The prosecutor also based his decision
24   on the fact that W.B. was a postal worker. In denying the
     defense’s motion with respect to W.B., the court noted it had been
25   very hot in the courtroom and that other venire persons were also
26   sweating and wearing casual clothing.
        The court also noted that it did not notice anything about W.B.
27   that suggested substance abuse. The court, however, accepted the
                                      16
                                                               18cv01888-GPC-MDD
1    prosecution’s justification. Because the court disagreed with the
2    prosecution’s argument concerning W.B.’s appearance, we agree
     with [Petitioner] that the only remaining proffered justifications
3    for this court to consider are W.B.’s weight and his former job as a
4    postal worker. We agree with the Attorney General, however,
     that these rationales were neutral and nondiscriminatory, and
5    formed an appropriate basis for the prosecution’s excusal of W.B.
6    and the trial court’s conclusion that the excusal was not
     improperly biased. (See People v. Lomax (2010) 49 Cal.4th 530,
7    575 [“a slovenly appearance can reveal characteristics that are
8    legitimately undesirable to the prosecution”].)
        S.E. was a psychology professor at Mira Costa College and had
9    previously worked as a child abuse investigator in Orange County
10   where he had been involved in the removal of children from their
     parents’ homes because of domestic violence. S.E. did not have
11   any formal psychology training in the field of domestic violence.
12   The prosecutor’s justification for dismissing S.E. was that as a
     professor in the field of psychology he would be less inclined to
13   accept the opinions of the experts in the case and was likely to be
14   liberal in a case with issues of domestic violence. The court
     accepted these reasons and denied the defense motion with
15   respect to S.E.
16      On appeal, [Petitioner] contends that because S.E. taught
     psychology in the fields of research, statistics and human
17   sexuality, and had no clinical training in the fields of the experts
18   in the case, the prosecutor’s rational was pretextual. [Petitioner]
     also points to another juror, a woman, with a background in
19   psychology who was not excused. These arguments are not well
20   taken. First, a potential juror’s “educational background, interest,
     and experience in the field of psychology” may be a “neutral
21   reason justifying his excusal.” (People v. DeHoyos (2013) 57
22   Cal.4th 79, 110.) The fact that S.E.’s field of study was not
     identical to that of the experts does not show the prosecution’s
23   justification was pretextual. As the Attorney General points out,
24   S.E.’s profession and training “gave him uncommonly specialized
     knowledge” and this rationale for excusing him from the jury was
25   gender-neutral.
26      The comparison with the female juror that was not excused by
     the prosecution also does not persuade us that the prosecutor’s
27   justification was pretextual. That juror worked in marketing and
                                      17
                                                              18cv01888-GPC-MDD
1    design for a commercial real estate firm. She stated she spent five
2    years as a university student, which included some time studying
     computer information systems, social and cultural history, and
3    psychology, but she never completed a degree in any field. She
4    also stated that she had worked in real estate for her entire
     career. There is no evidence that this female juror had the same
5    kind of specialized knowledge that E.S., a professor in the field of
6    psychology, had.
        Lastly, [Petitioner] asserts that the prosecution’s excusal of J.Z.
7    was improperly based on his gender. J.Z. was an engineer who
8    worked on autonomous vehicles for the military. J.Z. stated he
     was married, and his wife home-schooled their children. During
9    questioning by the prosecution, J.Z. raised concern with the
10   concept of circumstantial evidence and said he was not sure he
     would feel comfortable convicting the [Petitioner] solely based on
11   circumstantial evidence. J.Z. stated he understood that
12   everything is probabilistic and it would not be 100 percent either
     way, but the “probability would have to be very high in order to
13   convict somebody of this type of thing.” He also stated he was
14   surprised that the law makes no distinction between direct and
     circumstantial evidence and that he would “be interested to learn
15   exactly what the law says on that.”
16      When asked to provide his justification for excusing J.Z., the
     prosecutor explained that J.Z. was a “science-heavy person who
17   quarreled with [him] on the concept of circumstantial evidence”
18   and that he had concerns about J.Z.’s use of common sense. The
     court accepted this justification, agreeing that J.Z. “was going to
19   have some difficultly with circumstantial evidence.” As the trial
20   court concluded, this was a gender-neutral reason for dismissing
     J.Z. and the evidence supported that determination. (See People v.
21   Zambrano (2007) 41 Cal.4th 1082, 1106-1107 [prosecutor’s
22   peremptory challenge of juror who might be reluctant to convict
     based on circumstantial evidence was not improper].)
23      [Petitioner] argues on appeal that because J.Z. later stated he
24   would follow the law, his prior statements about circumstantial
     evidence are not relevant. She also points to another male juror
25   who was not dismissed, but who also questioned the concept of
26   circumstantial evidence. These arguments do not persuade us
     that the excusal of J.Z. was improper. The fact that J.Z. later
27   indicated willingness to follow the law did not negate the
                                       18
                                                                18cv01888-GPC-MDD
1         comments that caused the prosecutor’s concern. Additionally, the
2         other juror who expressed confusion over the concept of
          circumstantial evidence and remained on the jury was also male.
3         This fact runs contrary to [Petitioner’s] argument that the
4         prosecution systematically discriminated against male jurors.
             In sum, we reject [Petitioner’s] assertion that there was not
5         sufficient evidence to support the trial court’s finding that that the
6         prosecution was not systematically discriminating against men. It
          is not our role to reassess the trial court’s “ ‘ “good faith by
7         conducting [our] own comparative juror analysis. Such an
8         approach would undermine the trial court’s credibility
          determinations and would discount ’ “the variety of [subjective]
9         factors and considerations,” ‘ including “prospective jurors” body
10        language or manner of answering questions,” which legitimately
          inform a trial lawyer’s decision to exercise peremptory challenges.
11        [Citations.]’ [Citation.]” (People v. Arias (1996) 13 Cal.4th 92,136.)
12        The trial court engaged in a sincere and reasoned effort to
          evaluate the nondiscriminatory justifications offered by the
13        prosecution and found the articulated gender-neutral reasons to
14        be credible. Those “ ‘conclusions are entitled to deference on
          appeal.’ ” (Ibid.)
15
16   (ECF No. 1 at 23-33 (Internal footnotes omitted)).
17        2. Summary of Arguments
18        Petitioner contends that the appellate court’s ruling unreasonably
19   applies controlling case law to the Batson challenges. (ECF No. 2 at 17).
20   Petitioner contends that the record fails to support the appellate court’s
21   reasons for upholding the challenge to all four jurors. (ECF No. 2 at 25-31).
22   Furthermore, Petitioner contends that the circumstantial evidence for all
23   four jurors proves that the strike was motivated in substantial part by
24   discriminatory intent. (ECF No. 2 at 39).
25        Respondent argues Petitioner cannot show that the state court’s
26   decision was contrary to Batson, unreasonably applied Batson, or relied on
27   unreasonable determinations of fact. (ECF No. 7-1 at 14). Respondent
                                            19
                                                                     18cv01888-GPC-MDD
1    argues the court properly found that the prosecutor articulated legitimate
2    non-discriminatory explanations for excusing each challenged male
3    prospective juror. (ECF No. 7-1 at 20). Further, Respondent argues there
4    was more than enough evidence supporting the state court’s denial of this
5    claim. (ECF No. 7-1 at 31).
6         3. Legal Standard
7         The Equal Protection Clause forbids the prosecutor from dismissing
8    potential jurors based solely on their gender. Batson v. Kentucky, 476 U.S.
9    79, 89 (1986); see J.E.B. v. Ala. ex rel. T.B., 511 U.S. 127, 129 (1994)
10   (extending Batson to challenges based on gender). Batson challenges are
11   evaluated under a three-part test. Johnson v. California, 545 U.S. 162, 168
12   (2005). The test looks for: (1) the defendant to show an inference of
13   discriminatory purpose; (2) the prosecutor to give neutral justifications; and
14   (3) the trial court to decide if there was purposeful discrimination in
15   dismissing jurors. Id. (internal citations and footnotes omitted).
16         To satisfy the first step, the defendant must show that the prosecution
17   used its peremptory challenges to exclude members of a cognizable
18   community group from the jury. Batson, 476 U.S. at 96. The trial court
19   should consider all relevant circumstances to decide whether the defendant
20   made the requisite showing. Id. at 96-97. Evidence of a numerical disparity
21   is relevant to determining whether there was a discriminatory purpose.
22   Miller-El v. Dretke, 545 U.S. 231, 241 (2005). When the defendant
23   establishes a prima facia case the burden of proof shifts to the plaintiff to give
24   a gender-neutral explanation. Purkett v. Elem, 514 U.S. 765, 767 (1995).
25        “At [the second] step of the inquiry, the issue is the facial validity of the
26   prosecutor’s explanation. Unless a discriminatory intent is inherent in the
27   prosecutor’s explanation, the reason offered will be deemed [gender] neutral.”
                                             20
                                                                      18cv01888-GPC-MDD
1    Id. at 768. The explanation “need not rise to the level of justifying exercise of
2    a challenge for cause.” Batson, 476 U.S. at 97. However, a prosecutor cannot
3    rebut the defendant’s prima facie case “by stating merely that he challenged
4    jurors . . . on the assumption . . . that they would be partial to the
5    defendant because of their [gender].” Id. Nor can a prosecutor rebut the
6    prima facie case by denying a discriminatory motive or affirming good faith.
7    Id. at 98. After the prosecution gives a gender-neutral explanation for the
8    strike the trial court will determine whether the defendant established
9    purposeful discrimination. See Johnson, 545 U.S. at 168.
10        On the third step, the court considers several factors to determine if the
11   prosecutor has offered a non-discriminatory, gender-neutral explanation for
12   the challenge or if it was a pretext for purposeful discrimination. United
13   States v. Alanis, 335 F.3d 965, 969 (9th Cir. 2003). One factor is the
14   percentage of challenges to jury members of a cognizable community group.
15   United States v. Alvarez-Ulloa, 784 F.3d 558, 565 (9th Cir. 2015). Another
16   factor is whether an unexcused juror and excused minority juror have the
17   same qualities. Foster v. Chatman, 136 S. Ct. 1737, 1754 (2016). A third
18   potential factor is whether the prosecutor (or the prosecutor’s office) has a
19   pattern of engaging in discriminatory practices in jury selection. Miller-El,
20   545 U.S. at 263.
21        4. Analysis
22        The state courts reasonably applied each step of the Batson test. The
23   facts show that the Petitioner raised her first Batson motion after the
24   prosecutor used his first four peremptory challenges against men. (ECF No.
25   1 at 23). Although the trial court determined the prima facia case was not
26   met, the prosecutor chose to present his reasons for excluding the male
27   jurors. (ECF No. 1 at 24). After the Petitioner’s second Batson motion, the
                                            21
                                                                      18cv01888-GPC-MDD
1    trial court reasonably found there was a prima facia case of gender-based
2    exclusion because the composition of the jury was four men and eight women.
3    (ECF No. 1 at 24); see, e.g., Miller-El, 545 U.S. at 241 (finding defendant
4    established prima facia case of systematic exclusion where there was
5    evidence of numerical disparity).
6         Likewise, step two of the Batson test was applied correctly. The state
7    court properly noted that the prosecutor used six of his seven challenges on
8    men and ordered the prosecutor to show cause. (ECF No. 2 at 15). The trial
9    court found that the prosecutor gave a gender-neutral explanation and
10   discriminatory intent was not inherent in the prosecutor’s explanation. (ECF
11   No. 8-7 at 66). The Petitioner specifically challenged the denial of the motion
12   for four male jurors including J.Z., W.B., S.E., and M.S. (ECF No. 9 at 5).
13        The prosecutor’s explanation that he dismissed J.Z. because he
14   quarreled with the prosecutor on the concept of circumstantial evidence is
15   facially valid and gender-neutral. (ECF No. 1 at 24). The prosecutor
16   dismissed W.B. because he appeared to be a larger individual with signs of
17   alcoholism or drug use, was disheveled in appearance and sweating
18   profusely, had rotting teeth, and had worn the same pants for several days in
19   a row. (ECF No. 1 at 24-25). These reasons are facially valid and gender-
20   neutral. The prosecutor’s explanation that he dismissed S.E. because he was
21   a professor of psychology and might not accept the expert witness’s testimony
22   is facially valid and gender-neutral. (ECF No. 1 at 24). Finally, the
23   prosecutor’s explanation that he dismissed M.S. because M.S.’s “quarrel” with
24   the defense raised concern about M.S. “being so technical” is facially valid
25   and gender-neutral. (ECF No. 1 at 25-26). Therefore, the state court did not
26   unreasonably apply case law by finding that each of the justifications for
27   striking the four male jurors were gender-neutral and facially valid. (ECF
                                            22
                                                                     18cv01888-GPC-MDD
1    No. 1 at 33).
2         Finally, step three of the Batson test was applied correctly. The state
3    court properly identified that the disparity between the male and female
4    jurors was four men to eight women. (ECF No. 2 at 13-14). Moreover, the
5    previous courts properly analyzed the similarities in the male jurors that
6    were dismissed and female jurors that were not.
7         When the prosecutor explained that he dismissed W.B. because of his
8    “sloppy” and “dirty” appearance, the trial court noted that it was “extremely
9    hot” in the courtroom and other people were also sweating and wearing
10   causal clothes. (ECF No. 7 at 24). The appellate court reasonably agreed
11   with the trial court that the prosecutor’s other reasons for dismissing W.B.,
12   namely his weight and former job as a postal worker, were gender-neutral
13   and not pretextual. (ECF No. 1 at 29-30). More importantly, the state court
14   diligently combed through the facts surrounding W.B.’s dismissal to
15   determine that the reasons given were not pre-textual. Batson, 476 U.S. at
16   93 (“[A] court must undertake ‘a sensitive inquiry into such circumstantial
17   and direct evidence of intent as may be available.’”). Even though the trial
18   judge did not agree with the prosecutor’s contention that the juror’s
19   appearance was displeasing, the prosecutor’s appearance-based explanation
20   may be sincere and does not have to be rejected. Thaler v. Haynes, 559 U.S.
21   43, 48 (2010) (holding there is no bright lined rule against using an unfavored
22   appearance as a reason for preemption where the prosecutor’s disfavor of a
23   juror’s demeanor conflicted with the judge’s opinion or recollection of the
24   juror’s demeanor). Therefore, the state court reasonably found that the
25   prosecutor’s appearance-based dismissal of W.B. was proper.
26        Likewise, the state court properly compared S.E., a male juror who was
27   dismissed for his background in psychology, with a female juror who studied
                                            23
                                                                     18cv01888-GPC-MDD
1    psychology. (ECF No. 1 at 31). It was not unreasonable for the state courts
2    to find that S.E.’s experience in psychology was unlike the female juror who
3    was not dismissed. (ECF No. 1 at 31). S.E. was a professor of psychology and
4    the female juror did not complete a degree in psychology or work in the field.
5    (ECF No. 1 at 31). Courts have held that a juror may properly be dismissed
6    because of his educational background and experience in psychology. People
7    v. Clark, 52 Cal. 4th 856, 907 (2011); People v. Gutierrez, 28 Cal. 4th 1083,
8    1124-25 (2002); People v. Landry, 49 Cal. App. 4th 785, 790-91 (1996).
9    Therefore, the state court properly found that the prosecutor’s justifications
10   were not pretextual. (ECF No. 1 at 31).
11        As for M.S. and J.Z, the state courts reasonably upheld their dismissal.
12   Petitioner argues that the appellate court improperly allowed Respondent to
13   add to its justifications for dismissing M.S. when it noted the Attorney
14   General’s expansion of his argument. (ECF No. 9 at 9). However, unlike
15   Miller-El this was not a substitute argument. Miller-El, 545 U.S. at 252.
16   Here, the appellate court did not act unreasonably because it relied on the
17   prosecutor’s argument at trial – and not the Attorney General’s expansion –
18   as the basis of the decision that the prosecutor’s justifications for dismissing
19   M.S. was not pretextual. (ECF No. 1 at 29). The appellate court did not
20   “think up any rational basis” or “substitute a reason,” it merely noted that
21   there was an expansion of the argument. Miller-El, 545 U.S. 252.
22        The justifications for dismissing M.S. and J.Z. were similar. The
23   prosecutor explained he dismissed M.S. for “quarreling” with the defense
24   counsel on the rule of law. (ECF No. 1 at 26). The prosecutor similarly
25   explained that he dismissed J.Z. because he “quarreled” with the prosecutor
26   on the rule of law. (ECF No. 1 at 32). The trial courts first hand
27   observations are of great importance in these situations. Cook v. Lamarque,
                                             24
                                                                      18cv01888-GPC-MDD
1    593 F.3d 810, 819 (9th Cir. 2010). The trial court was able to observe the
2    juror’s demeanor, tone, and facial expression. Under those observations, it is
3    legitimate, not unreasonable, for the trial court to find that a prosecutor has
4    a sincere concern with the juror’s ability to follow the law. Cook, 593 F.3d at
5    819-820.
6          The state court objectively and reasonably concluded that the trial court
7    did not err in upholding the dismissal of the four male jurors after a Batson
8    challenge based on gender discrimination. This Court reaches the same
9    conclusion and recommends finding the state court’s determination is not
10   unreasonable or contrary to federal law. Accordingly, this Court
11   RECOMMENDS Claim One be DENIED.
12   B.    Claim Two: Error in Jury Instruction on Involuntary
13   Manslaughter
14         Petitioner contends the trial court unreasonably instructed the jury
15   that they could not convict Petitioner of involuntary manslaughter unless
16   they first found her not guilty of voluntary manslaughter. (ECF No. 2 at 39).
17   Petitioner argues the trial court’s instruction infringed on her right to a
18   meaningful opportunity to present a complete defense, and reduced the
19   prosecutor’s burden of proving malice. (ECF No. 2 at 39).
20         1. State Court Opinion
21         Petitioner presented this claim to the state appellate and supreme
22   courts on direct review. (ECF No. 1 at 2). The appellate court rejected
23   Petitioner’s contention that the trial court’s jury instruction on involuntary
24   manslaughter was harmful and denied the claim on its merits. (ECF No. 1 at
25   40-41). This Court again “looks through” to the state appellate court’s
26   opinion denying the claim. Ylst. 501 U.S. at 805-06. That court wrote:
27   ///
                                            25
                                                                      18cv01888-GPC-MDD
1                                       II
2                 Involuntary Manslaughter Jury Instruction
           [Petitioner] next asserts the court erred when it instructed
3    the jury: “If all of you agree that the defendant is not guilty of
4    second degree murder and not guilty of voluntary manslaughter,
     but all of you agree that the defendant is guilty of involuntary
5    manslaughter, complete and sign the [verdict] forms for not guilty
6    of second degree murder, not guilty of voluntary manslaughter,
     and complete and sign the form for guilty of involuntary
7    manslaughter.”
8          She argues this instruction constituted reversible error
     because it suggested that [Petitioner] could only be found guilty of
9    involuntary manslaughter if the jury first concluded she was not
10   guilty of voluntary manslaughter. She also asserts this error
     violated her due process rights under the United States
11   Constitution and, thus, requires reversal unless the People prove
12   beyond a reasonable doubt that the error was harmless. The
     Attorney General concedes that “the court did instruct the jurors
13   in a manner that could have led them to believe that involuntary
14   manslaughter was a lessor [sic] included offense of voluntary
     manslaughter,” but contends the error is harmless. The Attorney
15   General argues that because the jury convicted [Petitioner] of
16   second degree murder and found true the allegation that she
     intended to discharge the firearm, the jury expressly found that
17   [Petitioner] acted with malice. We agree.
18
     A. Relevant Background
19         The standard version of the instruction at issue, CALCRIM
20   No. 642, states that when, as here, the defendant is charged with
     second degree murder, and both voluntary and involuntary
21   manslaughter are possible lessor [sic] included offenses, the court
22   should instruct the jury that “3. If all of you agree that the
     defendant is not guilty of second degree murder complete and sign
23   the form for not guilty of second degree murder. [¶] 4. If all of you
24   agree on a verdict of guilty or not guilty of voluntary manslaughter
     or involuntary manslaughter, complete and sign the appropriate
25   verdict form for each charge on which you agree. Do not complete
26   or sign any other verdict forms [for that count]. You may not find
     the defendant guilty of both voluntary and involuntary
27   manslaughter [as to any count]. [¶] 5. If you cannot reach
                                      26
                                                               18cv01888-GPC-MDD
1    agreement as to voluntary manslaughter or involuntary
2    manslaughter inform me of your disagreement. Do not complete
     or sign any verdict form for any charge on which you cannot reach
3    agreement.”
4          At the instruction conference, the trial court pointed out the
     deficiency in the instruction patterned after CALCRIM No. 642.
5    The court noted that the instruction needed to be modified to cover
6    “every possible outcome.” At a subsequent conference, the court
     indicated its approval of all of the proposed jury instructions,
7    except No. 642, which it stated was deficient because it “lump[ed]
8    both involuntary manslaughter . . . and voluntary manslaughter
     into the same paragraph.” The court subsequently indicated it
9    had rewritten the instruction and would distribute it to counsel for
10   their review. Despite these comments, however, the trial court
     gave the instruction without making the modifications it had
11   noted were necessary. After properly instructing the jury on
12   second degree murder, voluntary manslaughter (including heat of
     passion and imperfect self- defense) and involuntary
13   manslaughter, the court told the jury it could not “accept a guilty
14   verdict of involuntary manslaughter unless you find her not guilty
     of second-degree murder and voluntary manslaughter.”
15         The court then told the jurors to write down “642” and that
16   they should look carefully at the instruction while completing the
     verdict forms. The court read the instruction, which included the
17   deviation from the pattern instruction, stating “If all of you agree
18   that the defendant is not guilty of second-degree murder and not
     guilty of voluntary manslaughter, but all of you agree that the
19   defendant is guilty of involuntary manslaughter, complete and
20   sign the forms for not guilty of second-degree murder, not guilty of
     voluntary manslaughter, and complete and sign the form for guilty
21   of involuntary manslaughter.” The instruction did not include the
22   circumstance of the jury finding [Petitioner] not guilty of second
     degree murder and not guilty of involuntary manslaughter, but
23   guilty of voluntary manslaughter.
24
     B. Homicide Principals
25         First degree murder is an unlawful killing with malice
26   aforethought, premeditation and deliberation. (People v. Chun
     (2009) 45 Cal.4th 1172, 1181.) Second degree murder is an
27   unlawful killing with malice, but without the elements of
                                      27
                                                              18cv01888-GPC-MDD
1    premeditation and deliberation. (Ibid.) Malice may be express
2    (intent to kill) or implied (intentional commission of life-
     threatening act with conscious disregard for life). (Ibid.) Even
3    when a defendant has the intent to kill or conscious disregard for
4    life, a homicide may be further reduced to voluntary manslaughter
     in limited, explicitly defined circumstances that are viewed as
5    negating malice. (People v. Moye (2009) 47 Cal.4th 537, 549
6    (Moye); People v. Lasko (2000) 23 Cal.4th 101, 107-109.)
            For voluntary manslaughter, malice is deemed to be negated
7    by only either the defendant’s (1) heat of passion arising from
8    provocation that would cause a reasonable person to react with
     deadly passion, or (2) unreasonable but good faith belief in the
9    need to act in self-defense (imperfect self-defense). (Moye, supra,
10   47 Cal.4th at p. 549) Under these two limited circumstances,
     malice is negated even though the lethal act was committed with
11   the intent to kill or conscious disregard for life that otherwise
12   establishes malice. (See People v. Bryant (2013) 56 Cal.4th 959,
     968 (Bryant); People v. Rios (2000) 23 Cal.4th 450, 460-461, 467.)
13          Heat of passion for voluntary manslaughter has both a
14   subjective and objective component: (1) The defendant must have
     killed while actually in the heat of passion induced by the
15   provocation, and (2) the provocative conduct must be such that a
16   reasonable person would have reacted in the heat of passion.
     (Moye, supra, 47 Cal.4th at pp. 549-550.) If the provocation would
17   not cause an average person to react in the heat of passion, but it
18   precluded the defendant from subjectively deliberating and
     premeditating, the crime is second degree murder. (People v.
19   Fitzpatrick (1992) 2 Cal.App.4th 1285, 1295-1296; People v.
20   Padilla (2002) 103 Cal.App.4th 675, 678.)
            Finally, an unlawful homicide without intent to kill and
21   without conscious disregard for life is involuntary manslaughter.
22   (People v. Butler (2010) 187 Cal.App.4th 998, 1006 (Butler).)
     Involuntary manslaughter can arise from a lawful act, a
23   misdemeanor, or a non inherently dangerous felony committed
24   with criminal negligence; i.e., aggravated, reckless conduct that
     creates a foreseeable high risk of death. (Id. at pp. 1006, 1008;
25   see Bryant, supra, 56 Cal.4th at p. 974 (conc. opn. of Kennard, J.).)
26   “[I]n order to convict a person of voluntary manslaughter, the jury
     must find that the killing was intended and was unlawful in that
27   it was neither justifiable, that is, did not constitute lawful defense
                                       28
                                                                18cv01888-GPC-MDD
1    of self, others, or property, prevention of a felony, or preservation
2    of the peace (§ 197 . . . ); nor excusable, that is, the killing did not
     result from a lawful act done by lawful means with ordinary
3    caution and a lawful intent, and did not result from accident and
4    misfortune under very specific circumstances, including that no
     dangerous weapon was used (§ 195 . . . ).” (People v. Orr (1994) 22
5    Cal.App.4th 780, 784 (Orr).)
6           In order to convict a person of involuntary manslaughter, the
     jury must find that the killing was unlawful in that it occurred in
7    the commission of an ordinarily lawful act which inherently
8    involved a high degree of risk of death or great bodily harm and
     was accomplished in a criminally negligent manner. “The
9    definition of unlawful as an element of involuntary manslaughter
10   differs significantly from that of voluntary manslaughter and
     requires the trier of fact to make substantially different findings.”
11   (Orr, supra, 22 Cal.App.4th at p. 784.) Therefore, “[v]oluntary
12   manslaughter can be committed without committing involuntary
     manslaughter, and thus the latter is not a lesser included offense
13   of voluntary manslaughter.” (Ibid.) “While both voluntary and
14   involuntary manslaughter are lesser included offenses of murder,
     it does not follow that involuntary manslaughter is a lesser
15   included offense of voluntary manslaughter. They are merely
16   siblings who have a common parent.” (Id. at pp. 784-785.)

17   C. Analysis
18         As stated, the Attorney General concedes there was
     instructional error. The instruction, and the trial court’s
19   comments before giving that instruction, incorrectly suggested to
20   the jury that it was required to determine whether [Petitioner]
     was guilty of voluntary manslaughter before considering whether
21   she was guilty of involuntary manslaughter. [Petitioner] asserts
22   the error lightened the prosecutor’s burden of proof by allowing the
     jury to reach the issue of criminal negligence only if it first rejected
23   a finding of malice based on the existence of heat of passion or
24   imperfect self-defense. She further contends this error violated
     her constitutional due process rights, requiring us to review the
25   error under the rigorous standard set forth in Chapman v.
26   California (1967) 386 U.S. 18 (Chapman). Under Chapman, the
     verdict must be reversed unless the beneficiary of the error proves
27
                                        29
                                                                  18cv01888-GPC-MDD
1    “beyond a reasonable doubt that the error complained of did not
2    contribute to the verdict obtained.” (Id. at p. 24.)
           The Attorney General responds that the error did not lessen
3    its burden of proof (and, therefore, was not of constitutional
4    dimension) because the jury was properly instructed on the
     element of malice, which was required to find [Petitioner] guilty of
5    second degree murder. According to the Attorney General,
6    whether the jury concluded [Petitioner] “acted with express or
     implied malice, either finding ruled out the possibility of”
7    manslaughter. Put another way, the jury explicitly rejected a
8    finding of the reduced level of culpability needed for either
     voluntary or involuntary manslaughter by concluding [Petitioner]
9    possessed the malice required for second degree murder.
10         The Attorney General argues further that the jury also
     rejected a theory of implied malice and concluded [Petitioner]
11   acted with express malice by finding true the firearm
12   enhancement allegation that [Petitioner] “intended to discharge
     the firearm” when she shot Jason. The Attorney General asserts
13   “the jury was given the option of finding that appellant acted with
14   express malice when she shot and killed Jason, or that she had
     acted with implied malice by merely pointing the gun at Jason.”
15   It chose the former, rejecting [Petitioner’s] defense that the gun
16   accidentally discharged.
           We agree with the Attorney General that the jury’s decision
17   to convict [Petitioner] of second degree murder by finding she
18   acted with either express or implied intent foreclosed the
     possibility that [Petitioner] might have been found guilty of
19   involuntary manslaughter, even if the erroneous jury instruction
20   had not been given. “Both murder (based on implied malice) and
     involuntary manslaughter involve a disregard for life; however, for
21   murder the disregard is judged by a subjective standard whereas
22   for involuntary manslaughter the disregard is judged by an
     objective standard. [Citations.] Implied malice murder requires
23   a defendant’s conscious disregard for life, meaning that the
24   defendant subjectively appreciated the risk involved.” (Butler,
     supra, 187 Cal.App.4th at pp. 1008-1009, italics added.)
25   Involuntary manslaughter, in contrast, requires a showing that
26   “the defendant had a subjective, good[-]faith belief that his or her
     actions posed no risk,” but a “reasonable person would have been
27   aware of the risk.” (Ibid.) Said another way, “involuntary
                                      30
                                                              18cv01888-GPC-MDD
1         manslaughter culpability based on criminal negligence is
2         warranted if the defendant’s belief was objectively unreasonable.”
          (Id. at p. 1009.)
3               The jury concluded that [Petitioner] either expressly
4         intended to kill Jason when she fired the gun, or she impliedly
          intended to kill because she committed an act, the natural and
5         probable consequences of which were dangerous to human life, and
6         that she knew her act was dangerous to human life and acted
          deliberately. Either of these findings precluded the jury from also
7         concluding that [Petitioner] had a subjective, good-faith belief that
8         her actions posed no risk to Jason’s life.
                Contrary to [Petitioner’s] assertion, the jury’s rejection of her
9         voluntary manslaughter defense (that she acted in imperfect self-
10        defense or in the heat of passion) does not show that the jury failed
          to consider that [Petitioner] was criminally negligent. Rather,
11        the jury’s conclusion that she acted with express or implied intent
12        necessarily meant that the jury also concluded she subjectively did
          not lack intent—the state of mind required to find she was guilty
13        only of involuntary manslaughter. For this reason, the court’s
14        erroneous instruction was harmless under any possible standard
          of review. There is no reasonable likelihood that the jury would
15        have reached a different verdict, finding [Petitioner] not guilty of
16        second degree murder and instead guilty of involuntary
          manslaughter, absent the error.
17
18   (ECF No. 1 at 33-41).
19        2. Summary of Arguments
20        Petitioner argues that the appellate court misapplied the harmless
21   error analysis when it held that the jury would have found Petitioner guilty
22   of second degree murder even if the erroneous jury instruction had not been
23   given. (ECF No. 2 at 41). Petitioner asserts that the correct analysis should
24   consider the extent to which the jury instruction prevented the jury from
25   deliberating whether the crime was involuntary manslaughter rather than
26   second degree murder. (ECF No. 2 at 41).
27
                                            31
                                                                      18cv01888-GPC-MDD
1          Respondent concedes that the jury was not properly instructed on
2    involuntary manslaughter but argues that the error was harmless. (ECF No.
3    7-1 at 35). Respondent argues that after the jury expressly found the
4    Petitioner acted with malice it was not possible to find the Petitioner
5    committed an involuntary manslaughter which requires the jury to find the
6    Petitioner acted with a subjective good-faith belief that her actions posed no
7    risk to human life. (ECF No. 1 at 40). Respondent further argues that the
8    evidence showing the Petitioner acted with malice was so strong that the jury
9    would not have reached a different conclusion even if the instruction on
10   involuntary manslaughter was more clear. (ECF No. 7-1 at 36-37).
11         3. Legal Standard
12         “Normally jury instructions in State trials are matters of State law.”
13   Williams v. Calderon, 52 F.3d 1465, 1480-81 (9th Cir. 1995). Habeas relief is
14   available only when a petitioner demonstrates that “[an] ailing instruction by
15   itself so infected the entire trial that the resulting conviction violates due
16   process.” Estelle v. McGuire, 502 U.S. 62, 72 (1991). A challenged instruction
17   must be evaluated in the context of other instructions and the trial record, not
18   in artificial isolation. Estelle, 502 U.S. at 72.
19         Errors in jury instructions involving “omissions or incorrect descriptions
20   of elements are considered trial errors” and are subject to a harmless error
21   analysis. Lara v. Ryan, 455 F.3d 1080, 1086 (9th Cir. 2006). In habeas cases
22   involving instructional error, a habeas petitioner is generally not entitled to
23   habeas relief unless such error had a “substantial and injurious effect or
24   influence in determining the jury’s verdict.”       See Brecht v. Abrahamson
25   (“Brecht”), 507 U.S. 619, 637-38 (1993).
26   ///
27   ///
                                              32
                                                                     18cv01888-GPC-MDD
1         4. Analysis
2         Here, Petitioner fails to meet her heavy burden to show that the
3    erroneous instructions violated her right to due process. First, to the extent
4    Petitioner’s claim is predicated upon the trial court’s failure to give a lesser
5    included offense instruction, such a claim is not cognizable on federal habeas
6    review and should be denied on that basis. Arana v. Davis, No. 16-cv-05655-
7    WHO (PR), 2018 U.S. Dist. LEXIS 26024, at 10 (N.D. Cal. Feb. 16, 2018).
8         Second, even if Petitioner’s claim is reviewable based upon a potential
9    denial of due process, it lacks merit. In California, involuntary manslaughter
10   ― a lesser included offense of murder ― is an unlawful killing without malice
11   in the commission of either: (1) an unlawful act, not amounting to felony; or
12   (2) a lawful act which might produce death, in an unlawful manner, or
13   without due caution and circumspection. Penal Code § 192(b). By contrast,
14   “[s]econd degree murder is defined as the unlawful killing of a human being
15   with malice aforethought, but without the additional elements ― i.e.,
16   willfulness, premeditation, and deliberation ― that would support a
17   conviction of first degree murder.” People v. Nieto Benitez, 4 Cal. 4th 91, 102
18   (1992) (citations omitted); Penal Code §§ 187(a), 189. As the appellate court
19   noted, “the jury’s decision to convict [Petitioner] of second degree murder by
20   finding she acted with either express or implied intent foreclosed the
21   possibility that [Petitioner] might have been found guilty of involuntary
22   manslaughter.” (ECF No. 1 at 39-40). The jury had the opportunity to decide
23   that Petitioner acted without malice, but declined to do so.
24        Therefore, this Court agrees with the appellate court’s conclusion that
25   there is no reasonable likelihood that the jury would have reached a different
26   verdict absent the error. Accordingly, this Court RECOMMENDS Claim
27   Two be DENIED.
                                             33
                                                                       18cv01888-GPC-MDD
1    C.   Claim Three: Ineffective Assistance of Counsel
2         Petitioner argues that defense counsel provided ineffective assistance of
3    counsel when he failed to object to the prosecutor’s argument that accidental
4    discharge of a firearm amounted to implied malice. (ECF No. 2 at 51).
5    Petitioner further argues that there was no tactical reason for the defense
6    counsel’s repeated failures to object. (ECF No. 9-1 at 25-26).
7         1. State Court Opinion
8         Petitioner presented this claim to the state appellate and supreme
9    courts on direct review. (ECF No. 1 at 2). The appellate court rejected
10   Petitioner’s contention that the defense counsel provided ineffective
11   assistance of counsel. (ECF No. 1 at 45). This Court again “looks through” to
12   the appellate court’s opinion denying the claim. Ylst. 501 U.S. at 805-06.
13   That court wrote:
14                                          III
15          Ineffective Assistance of Counsel for Failure to Object to Closing
                                        Statement
16              [Petitioner] next contends that her trial counsel provided
17        ineffective assistance by failing to object to the prosecutor’s
          improper suggestion in his closing argument that the accidental
18        discharge of a gun is sufficient to demonstrate implied malice.
19        The Attorney General responds that the prosecutor’s argument
          was not improper because he correctly asserted that pointing a
20        loaded weapon at another person, which then accidently
21        discharges, may support a finding of implied malice. The Attorney
          General also argues that even if the prosecutor’s statements were
22        improper, [Petitioner’s] defense counsel’s tactical decision not to
23        object to the closing statement did not constitute ineffective
          assistance of counsel. We agree.
24
25        A. Relevant Background
                The thrust of the prosecutor’s closing argument was that
26        [Petitioner] intentionally shot her husband and was guilty of
27        second degree murder on a theory of express malice. The
                                            34
                                                                      18cv01888-GPC-MDD
1    prosecutor also argued that, even if the jury did not conclude that
2    [Petitioner] intentionally fired the gun at Jason, she was still
     guilty of second degree murder under a theory of implied malice if
3    she pointed the loaded gun at Jason and then unintentionally or
4    accidentally fired the gun. The prosecutor explained to the jury
     that it could find [Petitioner] acted with implied malice in this
5    circumstance if it believed she “intentionally committed an act,
6    the natural and probable consequences of which are dangerous to
     human life.”
7          The prosecutor asserted that either [Petitioner] intentionally
8    killed Jason “by pulling the trigger of the gun or she accidentally
     killed while point[ing] a loaded handgun at another human being.”
9    The prosecutor contrasted this explanation of implied malice with
10   an example of the state of mind required for involuntary
     manslaughter. The prosecutor explained that if [Petitioner] were
11   simply “brandishing” the gun, “defined as simply showing or
12   displaying a gun in a rude or angry manner . . . and if someone
     were to accidently be killed in that circumstance, it would be an
13   involuntary manslaughter.” [Petitioner’s] defense attorney did not
14   object to any of these explanations.

15   B. Legal Standards
16         “Under both the Sixth Amendment to the United States
     Constitution and article I, section 15, of the California
17   Constitution, a criminal defendant has the right to the assistance
18   of counsel.” (People v. Ledesma (1987) 43 Cal.3d 171, 215
     (Ledesma).) That right “entitles the defendant not to some bare
19   assistance but rather to effective assistance.” (Ibid.) A defendant
20   claiming ineffective assistance of counsel has the burden to show:
     (1) counsel’s performance was deficient, falling below an objective
21   standard of reasonableness under prevailing professional norms;
22   and (2) the deficient performance resulted in prejudice.
     (Strickland v. Washington (1984) 466 U.S. 668, 687 (Strickland);
23   Ledesma, at pp. 216, 218.) Prejudice is shown when “there is a
24   reasonable probability that, but for counsel’s unprofessional
     errors, the result of the proceeding would have been different. A
25   reasonable probability is a probability sufficient to undermine
26   confidence in the outcome.” (Strickland, at p. 698.)
           In addition, “[r]eviewing courts reverse convictions on direct
27   appeal on the ground of incompetence of counsel only if the record
                                      35
                                                               18cv01888-GPC-MDD
1    on appeal demonstrates there could be no rational tactical purpose
2    for counsel’s omissions.” (People v. Lucas (1995) 12 Cal.4th 415,
     442; see also People v. Anderson (2001) 25 Cal.4th 543, 569
3    [“When a claim of ineffective assistance is made on direct appeal,
4    and the record does not show the reason for counsel’s challenged
     actions or omissions, the conviction must be affirmed unless there
5    could be no satisfactory explanation.”].) “‘[T]he decision facing
6    counsel in the midst of trial over whether to object to comments
     made by the prosecutor in closing argument is a highly tactical
7    one . . . .’ [citation], and ‘a mere failure to object to evidence or
8    argument seldom establishes counsel’s incompetence’ [citation.]”
     (People v. Centeno (2014) 60 Cal.4th 659, 675.)
9
10   C. Analysis
           [Petitioner] has not shown that her defense attorney’s failure
11   to object constituted ineffective assistance of counsel. First, as
12   stated, the decision as to whether to object to statements in
     closing arguments is a highly tactical one. [Petitioner’s] attorney
13   may have determined that arguing the issue, as he did, would be
14   more effective than objecting. Second, and more importantly, the
     prosecutor’s description of malice was not improper. Malice, as set
15   forth above, may be express or implied. (§ 188.) As the
16   prosecution explained during his closing argument, and as the
     jury was instructed, “malice is implied when the killing resulted
17   from an intentional act, the natural consequences of which are
18   dangerous to human life, performed with knowledge of and
     conscious disregard for the danger to human life.” (People v.
19   Thomas (2012) 53 Cal.4th 771, 814 (Thomas.) “An unintentional
20   shooting resulting from the brandishing of a weapon can be
     murder if the jury concludes that the act was dangerous to human
21   life and the defendant acted in conscious disregard of life. (People
22   v. Benitez (1992) 4 Cal.4th 91, 108-109; see also In re Russell H.
     (1987) 196 Cal.App.3d 916, 920-921 [substantial evidence
23   supported juvenile court’s finding of second degree implied malice
24   murder where the minor pointed a loaded gun at the victim and
     threatened to shoot him, and the gun went off when a third party
25   attempted to take it away].)” (Thomas, at pp. 814-815.)
26         [Petitioner] relies on a list of cases to argue that a homicide
     cannot amount to second degree murder if it “results from the
27   accidental or negligent discharge of a firearm.” None of these
                                      36
                                                               18cv01888-GPC-MDD
1    cases, however, contain such a holding, and none involve a murder
2    conviction that was reversed because the defendant’s act of
     brandishing a weapon was found insufficient to show implied
3    malice. (See People v. Clark (1982) 130 Cal.App.3d 371, 375
4    [defendant convicted of involuntary manslaughter after shooting
     the victim during an argument; whether the defendant’s actions
5    could show implied malice not at issue]; People v. Carmen (1951)
6    36 Cal.2d 768, 772 [Supreme Court reversed conviction for first
     degree murder where court failed to instruct on involuntary
7    manslaughter; the court noted that there was a “contention that
8    the evidence was insufficient to support the conviction of first
     degree murder” but that it was “clearly ample.”]; People v.
9    Southack (1952) 39 Cal.2d 578, 584 [accidental discharge of
10   weapon supported the defendant’s conviction for voluntary
     manslaughter; no discussion of implied malice or whether
11   defendant’s conduct could support a higher level of culpability];
12   People v. Velez (1983) 144 Cal.App.3d 558, 562 [accidental
     discharge of weapon resulted in conviction for involuntary
13   manslaughter; no discussion of implied malice or whether
14   defendant’s actions could support higher level of culpability];
     People v. Ramirez (1979) 91 Cal.App.3d 132, 135 [same]; People v.
15   Walls (1966) 239 Cal.App.2d 543, 544 [same]; People v.
16   Freudenberg (1953) 121 Cal.App.2d 564, 571, 574 [same].)
           The evidence before the jury showed [Petitioner] had owned
17   a gun since she was a college student. In addition to the gun she
18   used to shoot Jason, she also owned two other guns. [Petitioner]
     also testified she kept the guns hidden away from her children.
19   [Petitioner] removed the gun from her safe because she feared
20   Jason, and she pointed the gun at Jason because she wanted to
     stop him from assaulting her. This evidence showed [Petitioner]
21   understood the risks associated with firearms and disregarded
22   those risks when she pointed the loaded gun at Jason. Simply
     put, even if the discharge of the weapon was not purposeful,
23   [Petitioner’s] actions before the weapon was fired were dangerous
24   to human life and showed a conscious disregard of that life.
     (Thomas, supra, 53 Cal.4th at pp. 814-815.) The prosecutor’s
25   explanation of this standard was accurate and the failure of
26   [Petitioner’s] defense counsel to object did not constitute
     ineffective assistance of counsel.
27
                                    37
                                                            18cv01888-GPC-MDD
1
     (ECF No. 1 at 41-45).
2
          2. Summary of Arguments
3
          Petitioner contends that during closing arguments the prosecutor
4
     repeatedly argued second degree murder with implied malice can be based on
5
     accidentally discharging a firearm. (ECF No. 2 at 47). Petitioner contends
6
     that the prosecutor’s argument was improper, and the defense counsel acted
7
     improperly when he repeatedly failed to object. (ECF No. 2 at 47-48).
8
     Petitioner further argues that there are several cases supporting her
9
     assertion that implied malice may be found when there is a conscious
10
     disregard for life and that accidental discharge of a firearm does not require a
11
     conscious disregard for life. (ECF No. 2 at 48). Finally, Petitioner argues
12
     that the defense counsel’s failure to object was unreasonable and stifled the
13
     heart of her defense by prejudicing the jury. (ECF No. 9-1 at 25-28).
14
          Respondent maintains that the prosecutor’s main argument was that
15
     the Petitioner’s act was intentional. (ECF No. 7-1 at 37). However,
16
     Respondent argues that even if the jury found that the Petitioner accidently
17
     pulled the trigger, it is not unreasonable to say that the Petitioner could still
18
     be guilty of second degree murder because she brandished a firearm with a
19
     conscious disregard for human life. (ECF No. 7-1 at 39-40). Furthermore,
20
     Respondent argues that the defense counsel’s lack of objection was
21
     reasonable because the record indicates the choice was tactical. (ECF No. 7-1
22
     at 38-39). The defense counsel addressed the prosecutor’s examples for
23
     involuntary manslaughter in his closing statement. (ECF 8-27 at 122-23).
24
     Moreover, Respondent contends that the failure to object was not prejudicial
25
     because the jury was thoroughly instructed on the applicable law separate
26
     from the prosecutor’s arguments. (ECF No. 7-1 at 41). Finally, the court
27
                                             38
                                                                      18cv01888-GPC-MDD
1    instructed the jury that nothing the attorneys said during summation was
2    evidence, and could not be used as a basis for their verdict. (ECF No. 8-2 at
3    155).
4            3. Legal Standard
5            The Sixth Amendment provides that the defendant has a right to
6    counsel. Strickland v. Washington (Strickland), 466 U.S. 668, 685 (1984).
7    The clearly established United States Supreme Court law governing
8    ineffective assistance of counsel claims is set forth in Strickland. See
9    Williams v. Taylor, 529 U.S. 362, 391 (2000).
10           The defendant’s claim of ineffective assistance of counsel due to a
11   failure to object has two prongs. Strickland, 466 U.S. at 687. The defendant
12   must show: (1) counsel’s performance was deficient; and (2) the deficient
13   performance prejudiced the defense. Id. The first prong requires the
14   defendant to show “that counsel made errors so serious that counsel was not
15   functioning as the “counsel” guaranteed the defendant by the Sixth
16   Amendment.” Id. The test is whether the attorney performed as a
17   reasonable attorney pursuant to prevailing professional norms. Id. at 688.
18   “Judicial scrutiny of counsel’s performance must be highly deferential.” Id. at
19   689. Moreover, the counsel’s actions must be evaluated from the counsel’s
20   perspective at the time, not in hindsight. Id. There is a strong presumption
21   that the counsel rendered adequate assistance. Id. at 690.
22           The second prong requires the defendant to show “that counsel’s errors
23   were so serious as to deprive the defendant of a fair trial, a trial whose result
24   is reliable.” Strickland, 466 U.S. at 687. The counsel’s error must be
25   prejudicial to the defense for the court to find that there was ineffective
26   assistance. Id. at 692. Ultimately, the defendant must show that there is a
27
                                              39
                                                                       18cv01888-GPC-MDD
1    reasonable probability that absent counsel’s errors the outcome would have
2    been different. Id. at 694.
3         Ineffective assistance of counsel is a mixed question of law and fact. Id.
4    at 698. “The principles governing ineffectiveness claims should apply in
5    federal collateral proceedings as they do on direct appeal or in motions for a
6    new trial.” Id. at 697. No special standards apply for ineffectiveness claims
7    made in habeas proceedings. Id. at 698.
8         4. Analysis
9         Here, we agree with the state court that Petitioner does not meet the
10   first prong. (ECF No. 7-1 at 38-39). It is common for lawyers to refrain from
11   objecting during closing arguments. United States v. Necoechea, 986 F.2d
12   1273, 1281 (9th Cir. 1993). “[A]bsent egregious misstatements, the failure to
13   object during closing argument and opening statement is within the “wide
14   range” of permissible professional legal conduct.” Id. at 1281; Roybal v.
15   Davis, 148 F. Supp. 3d 958, 1095 (S.D. Cal. 2015) (finding egregious
16   misstatement may lie where the prosecutor uses biblical law to support his
17   case instead of the laws of the state). In the present case, the record shows
18   that the prosecutor informed the jury of the prevalent law on second degree
19   murder and involuntary manslaughter. (ECF No. 8-27 at 62-70).
20   Furthermore, the prosecutor primarily argued that the Petitioner had the
21   intent to kill under an express malice theory. (ECF No. 8-27 at 65-67).
22   Although the prosecutor gave examples of when accidental shootings may
23   constitute implied malice, it was reasonable for the defense counsel to
24   withhold an objection because the prosecutor properly explained malice. See
25   Penal Code § 188; People v. Thomas, 53 Cal. 4th 771, 814 (2012). Thus, it is
26   reasonable by professional standards for the defense counsel to withhold an
27
                                            40
                                                                     18cv01888-GPC-MDD
1    objection during closing arguments when the prosecutor correctly stated the
2    law.
3           The second component of Strickland is also not met because Petitioner
4    does not affirmatively prove prejudice. Petitioner argues that the jury
5    rejected the theory of involuntary manslaughter after hearing the
6    prosecutor’s improper explanation of involuntary manslaughter. (ECF No. 9-
7    1 at 28). However, as explained before, the record shows that the
8    prosecutor’s main argument was that the jury should find the Petitioner
9    acted with express malice. (ECF No. 8-27 at 65-67). Then the prosecutor
10   briefly discussed how an accidental shooting may still constitute second
11   degree murder if there is a conscious disregard for human life when a killing
12   occurs. (ECF No. 8-27 at 67-70). This is a correct explanation of the law and
13   the Petitioner does not show that an objection to those comments would have
14   changed the case. See People v. Patterson, 49 Cal. 3d 615, 626 (1989).
15   Furthermore, there is no reasonable likelihood that the proceeding would
16   have come out differently because the evidence shows that the Petitioner
17   acted with a conscious disregard for a human life when she pointed a loaded
18   gun at her husband. (ECF No. 1 at 45).
19          Accordingly, the two Strickland prongs are not met because the defense
20   counsel acted reasonably in light of prevailing professional norms and
21   Petitioner failed to show prejudice. The state court’s adjudication did not
22   result in a decision contrary to federal law and did not unreasonably apply
23   federal law. See 28 U.S.C § 2254(d); Early, 537 U.S. at 8. Accordingly, the
24   Court RECOMMENDS Claim Three be DENIED.
25                             IV. CONCLUSION
26          For all of the foregoing reasons, IT IS HEREBY RECOMMENDED
27   that the District Judge issue an Order: (1) approving and adopting this
                                           41
                                                                    18cv01888-GPC-MDD
1    Report and Recommendation, and (2) directing that Judgment be entered
2    DENYING the Petition.
3         IT IS HEREBY ORDERED that no later than May 3, 2019, any party
4    to this action may file written objections with this Court and serve a copy on
5    all parties. The document should be captioned “Objections to Report and
6    Recommendation.”
7         IT IS FURTHER ORDERED that any reply to the objections shall be
8    filed with the Court and served on all parties no later than May 13, 2019.
9    The parties are advised that failure to file objections within the specified time
10   may waive the right to raise those objections on appeal of the Court’s order.
11   See Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998).
12        IT IS SO ORDERED.
13
14   Dated: April 19, 2019
15
16
17
18
19
20
21
22
23
24
25
26
27
                                            42
                                                                     18cv01888-GPC-MDD
